Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
This is in response to applicant's amendment which was filed on 9/21/2022 has been entered. Claims 1 and 14 have been amended. Claims 5-6 have been cancelled. Claims 21-22 have been added. Claims 1-4, 7-22 are still pending in this application, with claims 1 and 14 being independent.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 10, 14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US 2003/0012395) in view of Lee (US 2012/0020501).

Regarding claim 1, Fukuda teaches A vibration device in a bone conduction speaker, comprising: compound vibration parts (Fukuda figure 1, diaphragm 8, vibration block 10) connected to a magnet component (Fukuda figure 1, magnetic pole 5), wherein the magnet component is configured to drive a voice coil to vibrate (Fukuda figure 1, coil 6); and the compound vibration parts include two or more vibration parts at least partially attached to each other (Fukuda figure 1, and ¶0013, a vibration block 10 fixedly mounted on the upper surface of the vibrating plate 8”); and fixing the compound vibration parts to a housing of the bone conduction speaker (Fukuda, figure 1, screw 11 connecting the housing 2 to the block 10), wherein the vibration of the voice coil drives the compound vibration parts (Fukuda figure 7 and ¶0004, “a vibrating portion 26 is vibrated in operation, fixedly mounted on the vibrating plate 25 through the vibration block 27”) or the first vibration conductive plate to generate vibrations, and sounds are generated by the vibrations transferred through a human bone (Fukuda figure 1, bone conduction speaker unit 1), however does not explicitly teach a first vibration conductive plate configured to fix the compound vibration parts to a housing of the bone conduction speaker.

Lee teaches a first vibration conductive plate configured to fix the compound vibration parts to a housing of the bone conduction speaker (Lee figures 6, 13-14, frame 20 and finishing ring 21).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lee to improve the known bone conduction speaker of Fukuda to achieve the predictable result of improving sound reproduction efficiency of the device (Lee ¶0019).

Regarding claims 3 and 16, Fukuda in view of Lee teaches wherein the first vibration conductive plate is further configured to reduce vibrations transferred from the voice coil to the housing (Fukuda ¶0017 and figure 2, “elastic block 3a also functions to damp the vibrations of the bone conduction speaker unit 1”).

Regarding claims 7 and 18, Fukuda in view of Lee teaches wherein the two or more vibration parts at least include a second vibration conductive plate and a vibration board (Lee figure 6, piezo element 31 and vibrating plate 39).

Regarding claim 10, Fukuda in view of Lee teaches wherein the vibration board has an indentation at a center of the vibration board, the indentation adapting to the at least one second vibration conductive plate (Lee figure 4, vibrating plate 39).

Regarding claim 14, Fukuda teaches A bone conduction speaker, comprising: a vibration device having compound vibration parts (Fukuda figure 1, diaphragm 8, vibration block 10) connected to a magnet component (Fukuda figure 1, magnetic pole 5), wherein the magnet component is configured to drive a voice coil to vibrate (Fukuda figure 1, coil 6); and the compound vibration parts include two or more vibration parts at least partially attached to each other (Fukuda figure 1, and ¶0013, a vibration block 10 fixedly mounted on the upper surface of the vibrating plate 8”); and fixing the compound vibration parts to a housing of the bone conduction speaker (Fukuda, figure 1, screw 11 connecting the housing 2 to the block 10), wherein the vibration of the voice coil drives the compound vibration parts (Fukuda figure 7 and ¶0004, “a vibrating portion 26 is vibrated in operation, fixedly mounted on the vibrating plate 25 through the vibration block 27”) or the first vibration conductive plate to generate vibrations, and sounds are generated by the vibrations transferred through a human bone (Fukuda figure 1, bone conduction speaker unit 1), however does not explicitly teach a first vibration conductive plate configured to fix the compound vibration parts to a housing of the bone conduction speaker.

Lee teaches a first vibration conductive plate configured to fix the compound vibration parts to a housing of the bone conduction speaker (Lee figures 6, 13-14, frame 20 and finishing ring 21).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lee to improve the known bone conduction speaker of Fukuda to achieve the predictable result of improving sound reproduction efficiency of the device (Lee ¶0019).

Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US 2003/0012395) in view of Lee (US 2012/0020501) in further view of Van (US 2012/0302822).

Regarding claims 2 and 15, Fukuda in view of Lee does not explicitly teach wherein a thickness of the first vibration conductive plate is not less than 0.005 mm.

Van teaches wherein a thickness of the first vibration conductive plate is not less than 0.005 mm (Van ¶0065, “thickness of about 4-5mm”).

It would have been an obvious matter of design choice to select a thickness of a vibration plate to accommodate different device sizes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 8-9, 11, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US 2003/0012395) in view of Lee (US 2012/0020501) in further view of Mathis (US 4418248).

Regarding claims 8 and 19, Fukuda in view of Lee does not explicitly teach wherein at least part of the second vibration conductive plate is fixed on the magnetic component via a grommet.

Mathis teaches wherein at least part of the second vibration conductive plate is fixed on the magnetic component via a grommet (Mathis figure 2, retainer cap 30 or flange 19).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Mathis to improve the known device of Fukuda in view of Lee to achieve the predictable result of a light weight dual element hearing device (Mathis Col 1 lines 57-60).

Regarding claim 9, Fukuda in view Lee in further view of Mathis teaches wherein the voice coil is fixed on at least part of the vibration board (Lee ¶0066 and figure 6, “upon being shocked, the bottom cover 33 remains centered. As a result, even after the bottom cover 33 is used for a long time,” and voice coil 35 is attached to bottom cover 33).

Regarding claims 11 and 20, Fukuda in view Lee in further view of Mathis teaches wherein the magnetic component comprises: a bottom plate (Mathis figure 2, molded plastic disc 26); an annular magnet attaching to the bottom plate (Mathis figure 2, molded plastic disc 26); an inner magnet concentrically disposed inside the annular magnet (Mathis figure 2, pole piece 28); an inner magnetic conductive plate attaching to the inner magnet (Mathis figure 2, permanent magnet 31); an annular magnetic conductive plate attaching to the annular magnet (Mathis figure 2, outer pole piece 29); and a grommet attaching to the annular magnetic conductive plate (Mathis figure 2, retainer cap 30 or flange 19).

Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if 1) a terminal disclaimer is filed to overcome the double patenting rejection(s) set forth in this office action and 2) rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “wherein at least part of the compound vibration parts is made of stainless steels, a thickness of the compound vibration parts made of stainless steels is 0.1-0.2 mm” in combination with all other limitations in the claim(s) as defined by the applicant.

Claims 12-13 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “wherein the vibrations generated by the compound vibration parts or the first vibration conductive plate have at least two resonance peaks, frequencies of the at least two resonance peaks are catchable with human ears, a lower resonance peak of the at least two resonance peaks is equal to or lower than 900 Hz and a higher resonance peak of the at least two resonance peaks is equal to or lower than 9500 Hz” in combination with all other limitations in the claim(s) as defined by the applicant.

Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. Applicant argues on page 10 of remarks that claims 1 and 14 should be allowable because the claims have been amended with indicated allowable subject matter. Examiner respectfully disagrees. The claim is only allowable if the allowable subject matter is incorporated in combination with all other limitations in the claims. In this case, the applicant removed limitation “having at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears,” which changes the scope of the claim. Fukuda in view of Lee does teach the limitations of the amended claim as shown in the current office action. Therefore, the arguments are not persuasive and the claims stand rejected.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652